Case: 09-40921     Document: 00511196558          Page: 1    Date Filed: 08/06/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 6, 2010

                                     No. 09-40921                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ANNA BROWN; BUNHEANG CHHEANG,

                                                   Plaintiffs–Appellants
v.

JANET NAPOLITANO, In her official capacity as Secretary of the
Department of Homeland Security,

                                                   Defendant–Appellee




                   Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:08-cv-00277


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Anna Brown and Bunheang Chheang appeal the district court’s grant of
summary judgment in favor of Janet Napolitano (the “Government”) on their
appeal of the United States Citizenship and Immigration Services’ (“USCIS”)
denial of Brown’s Petition for Alien Relative, Form I-130. Brown filed the form
I-130 on behalf of Chheang, her husband.                 The district court found that



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40921   Document: 00511196558     Page: 2    Date Filed: 08/06/2010

                                 No. 09-40921

substantial evidence supported the USCIS’s conclusions that (1) Brown and
Chheang failed to prove a bona fide marriage by a preponderance of the
evidence, and (2) the Government succeeded in proving that, in the alternative,
Brown and Chheang entered into their marriage for the purpose of conferring
immigration benefits on Chheang. Because we agree, we affirm the district
court’s grant of summary judgment in favor of the Government.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      In November 2002, Chheang, a native and citizen of Cambodia, entered
the United States on a non-immigrant student visa to study English at Stephen
F. Austin State University in Nacogdoches, Texas. Chheang’s visa expired in
February 2003. According to Chheang, he met Brown in June 2003, began
dating her shortly thereafter, and became engaged to her by September 2003.
In November 2003, Chheang and Brown married.
      In December 2003, Brown filed a Form I-130 on behalf of Chheang. A
USCIS officer interviewed the couple in July 2005 after requesting that Brown
and Chheang bring documentary evidence of their cohabitation to the interview.
In response to the USCIS officer’s request for documentation, Brown and
Chheang produced their marriage license, records of a joint checking account
from February 2005 through June 2005 that reflected one or two transactions
per month, Brown’s 2004 tax return which she filed as married, and photographs
with Brown’s father from their wedding. Despite this evidence, the USCIS
officer found several issues concerning the legitimacy of their marriage:
specifically, that Brown moved out of their marital home after her father died
in January 2004; that at the time of the interview, Brown and Chheang saw each
other every two to three weeks; and that there existed little to no evidence that
Brown and Chheang had commingled their assets.
      Based on Brown and Chheang’s failure to document their cohabitation
adequately, the USCIS issued a Request for Evidence (“RFE”), which granted

                                       2
   Case: 09-40921      Document: 00511196558        Page: 3    Date Filed: 08/06/2010

                                     No. 09-40921

Brown and Chheang the opportunity to provide additional documentary evidence
of their cohabitation from the commencement of their marriage. The USCIS also
specifically requested Brown’s 2003 income tax return, evidence of Brown and
Chheang’s employment, additional evidence of cohabitation, copies of Chheang’s
I-20s,1 and transcripts for all schools attended.
      Brown and Chheang responded to the RFE with Brown’s 2003 income tax
return, which she filed as single rather than married; Brown’s income tax return
for 2004, which she filed as married; additional records from their joint bank
account; a residential lease agreement with a deposit receipt; a natural gas
utility contract with a deposit receipt; a receipt indicating that Brown and
Chheang purchased furniture for their residence in November 2003; and
photographs of the two together. After considering all the evidence Brown and
Chheang provided and their testimony under oath, the USCIS issued a Notice
of Intent to Deny Visa Petition (“NOID”).
      The NOID stated that Brown had not “sufficiently established the
eligibility of [Chheang] to be accorded the benefit sought”; or, in other words,
that Brown failed to establish that her marriage was bona fide, which would
render Chheang eligible to receive an immediate relative visa. The USCIS
specifically referenced that Brown had filed her income tax return as single in
2003 and that Chheang provided inconsistent addresses for the time period
running from November 2002 to November 2003. Alternatively, the NOID
stated that Brown and Chheang entered into the marriage with the sole
intention of conferring immigration benefits to Chheang, rendering their
marriage a “sham.” Although the USCIS advised Brown and Chheang of their
intent to deny the petition, it provided Brown and Chheang with thirty days to



      1
        A Form I-20 is a form used by a school to certify to the federal government that a
student is eligible to receive a student visa.

                                            3
   Case: 09-40921   Document: 00511196558     Page: 4   Date Filed: 08/06/2010

                                 No. 09-40921

rebut the USCIS’s findings and submit additional evidence in support of their
marriage.
      In response to the NOID, Brown and Chheang provided the USCIS with
affidavits from Chheang and Chheang’s uncle; Brown and Chheang’s jointly-filed
2004 tax income return; and 2004 W-2s from both Brown and Chheang, which
did not match the amount of income claimed in their 2004 income tax return.
Chheang’s affidavit described his courtship and marriage to Brown, and
explained that Brown moved out of their marital home after her father passed
away in January 2004 so that she could be with her mother. Brown did not offer
any affidavit of her own.
      In December 2005, the USCIS issued a Notice of Denial of Visa Petition,
finding that Brown had failed to demonstrate that her marriage was bona fide,
thus rendering Chheang ineligible to receive an immediate relative visa.
Alternatively, the USCIS found that Brown and Chheang had entered into their
marriage solely to obtain an immigration benefit for Chheang, rendering it a
“sham” marriage. Based on these two findings, the USCIS denied Brown’s
petition. The Board of Immigration Appeals (“BIA”) affirmed the denial without
opinion.
      Brown and Chheang filed the instant suit in the Eastern District of Texas,
alleging that the USCIS’s denial of Brown’s petition violated the Administrative
Procedure Act (“APA”) because it was arbitrary, capricious, and not in
accordance with the law. The parties filed cross-motions for summary judgment,
which the district court granted in favor of the Government and denied as to
Brown and Chheang. Specifically, the district court found that substantial
evidence supported the USCIS’s finding that Brown and Chheang had failed to
prove a bona fide marriage by a preponderance of the evidence, and that
substantial evidence supported the USCIS’s alternative finding that Brown and
Chheang’s marriage was a sham. The district court relied on the following facts:

                                       4
   Case: 09-40921    Document: 00511196558      Page: 5   Date Filed: 08/06/2010

                                  No. 09-40921

(1) Brown and Chheang’s joint bank account reflected very few transactions after
the first few months, (2) Brown filed her 2003 tax return as single and had never
amended it; (3) Brown’s 2004 joint tax return was not an official IRS copy and
the total amount claimed was off by $1,336 from the W-2s Brown and Chheang
provided; and (4) little evidence existed of their relationship after January 2004,
despite their joint lease and furniture receipts. Brown and Chheang timely
appealed.
                        II. STANDARD OF REVIEW
      “We review the district court’s grant of summary judgment de novo,
applying the same standard as the district court.” Chaney v. Dreyfus Serv.
Corp., 595 F.3d 219, 228–29 (5th Cir. 2010) (citing Golden Bridge Tech., Inc. v.
Motorola, Inc., 547 F.3d 266, 270 (5th Cir. 2008)).       Summary judgment is
appropriate “if the pleadings, the discovery and disclosure materials on file, and
any affidavits show that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” F ED. R. C IV. P.
56(c)(2).
      We must, however, apply the same “highly deferential” standard of review
of an agency decision that the district court applied. See Pension Ben. Guar.
Corp. v. Wilson N. Jones Mem’l Hosp., 374 F.3d 362, 366 (5th Cir. 2004) (citation
omitted). “Under the Administrative Procedure Act, agency action is reviewed
solely to determine whether it is arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” Defensor v. Meissner, 201 F.3d 384, 386
(5th Cir. 2000) (citing 5 U.S.C. § 706). We consider an agency’s action arbitrary
and capricious:
      “[I]f the agency has relied on factors which Congress has not
      intended it to consider, entirely failed to consider an important
      aspect of the problem, offered an explanation for its decision that
      runs counter to the evidence before the agency, or is so implausible



                                        5
   Case: 09-40921       Document: 00511196558          Page: 6     Date Filed: 08/06/2010

                                       No. 09-40921

       that it could not be ascribed to a difference in view or the product of
       agency expertise.”
Tex. Oil & Gas Ass’n v. U.S. E.P.A., 161 F.3d 923, 933 (5th Cir. 1998) (quoting
Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43
(1983)).
       The APA also mandates that we “set aside agency action, findings, and
conclusions found to be . . . unsupported by substantial evidence.” 5 U.S.C.
§ 706(2)(E).      “Substantial evidence is more than a scintilla, less than a
preponderance, and is such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hames v. Heckler, 707 F.2d 162, 164 (5th
Cir. 1983); see also Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002) (“The
substantial evidence standard requires only that the BIA’s decision be supported
by record evidence and be substantially reasonable.”) (citation omitted). In the
context of BIA determinations, we have held that “[t]o obtain a reversal of the
board’s decision . . . the alien must show that the evidence he presented was so
compelling that no reasonable fact-finder could fail to arrive at his conclusion,”
and that “[t]he evidence must not merely support the alien’s conclusion but must
compel it.” Silwany-Rodriguez v. I.N.S., 975 F.2d 1157, 1160 (5th Cir. 1992)
(citations omitted).
                                     III. ANALYSIS
       On appeal, Brown and Chheang challenge the district court’s findings that
substantial evidence existed to support both of the USCIS’s2 conclusions: that (1)
Brown and Chheang failed to prove a bona fide marriage by a preponderance of
the evidence, and (2) the Government proved that Brown and Chheang entered
into a “sham” marriage for the purpose of conferring immigration benefits. As


       2
         Generally, we only have the authority to review the decision of the BIA. Where, as
here, however, the BIA affirms the USCIS’s decision without opinion, we review the USCIS’s
decision. See Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006) (citing Mikhael v. I.N.S., 115
F.3d 299, 302 (5th Cir. 1997)).

                                               6
     Case: 09-40921     Document: 00511196558          Page: 7    Date Filed: 08/06/2010

                                       No. 09-40921

to both, conclusions, however, Brown and Chheang make identical arguments:
the record contained compelling evidence of their good faith at the time of their
marriage, and is void of any evidence demonstrating otherwise.                     Although
similar, the party bearing the burden of proof in front of the USCIS differs with
regard to the USCIS’s alternative findings, and we address each individually.
A.      Bona Fide Marriage
        Brown and Chheang had the burden of demonstrating to the USCIS that
Chheang was an eligible recipient of a visa as Brown’s “immediate relative.” See
8 U.S.C. § 1361. This required Brown and Chheang to show, by a preponderance
of the evidence, that they “intended to establish a life together at the time of
their marriage,” Matter of Pazandeh, 19 I&N Dec. 884, 887 (BIA 1989) (citation
omitted), and that their marriage was not entered into with “the primary
purpose of circumventing immigration laws.” Matter of Phillis, 15 I&N Dec. 385,
386 (BIA 1975).       To obtain a reversal of the USCIS’s decision, Brown and
Chheang bear the burden of showing “that the evidence [they] presented was so
compelling that no reasonable fact-finder could fail to arrive at [their]
conclusion.” See Silwany-Rodriguez, 975 F.2d at 1160 (citation omitted).
        In determining whether Brown and Chheang intended to establish a life
together, the USCIS was at liberty to consider such factors as joint ownership
of property, joint tenancy of a common residence, commingling of financial
resources, birth certificates of children born to the pair, affidavits of third parties
having knowledge of the bona fides of the marital relationship, or any other
relevant documentation. See 8 C.F.R. § 204.2(a)(1)(iii)(B).3 In response to the
USCIS’s various requests for substantiation of the bona fides of their marriage,


        3
         Although these factors pertain to instances in which a petitioner seeks to classify an
alien as an immediate relative based on a marriage that occurred while in removal
proceedings, the BIA also looks to these factors to determine whether a petitioner has met his
or her burden of showing a bona fide marriage by a preponderance of the evidence. See, e.g.,
Phillis, 15 I&N Dec. at 387.

                                              7
     Case: 09-40921   Document: 00511196558     Page: 8   Date Filed: 08/06/2010

                                   No. 09-40921

Brown and Chheang produced a marriage license, records from a rarely-used
joint checking account, a 2004 joint income tax filing, a residential lease they
both signed, a contract for natural gas, a receipt for furniture, and affidavits
from both Chheang and Chheang’s uncle.
        This evidence did not, however, assuage the suspicions of the USCIS,
which were raised by the fact that the couple lived together for approximately
two months, were seeing each other only once every two or three weeks, and did
not file a joint income tax statement in 2003 despite their marriage. Brown and
Chheang have failed to demonstrate evidence “so compelling that no reasonable
fact-finder could fail to arrive at [their] conclusion.” Silwany-Rodriguez, 975
F.2d at 1160 (citation omitted). We thus find that the USCIS’s conclusion that
their marriage was not bona fide was not arbitrary and capricious, and was
supported by substantial evidence.
B.      Sham Marriage
        In contrast to the bona fide nature of Brown and Chheang’s marriage, the
Government had the burden in front of the USCIS of showing, by “substantial
and probative evidence,” that Brown and Chheang’s marriage was a sham from
its inception. See 8 C.F.R. § 204.2(a)(1)(ii). “A marriage that is entered into for
the primary purpose of circumventing the immigration laws, referred to as a
fraudulent or sham marriage, has not been recognized as enabling an alien
spouse to obtain immigration benefits.” Matter of Laureano, 19 I&N Dec. 1, 2
(BIA 1983) (citing, inter alia, Lutwak v. United States, 344 U.S. 604 (1953)). The
USCIS must deny a petition if it determines that a marriage is fraudulent. See
8 U.S.C. § 1154(c)(2).
        Courts have held that a marriage is “a sham if the bride and groom did not
intend to establish a life together at the time they were married.” Bark v. I.N.S.,
511 F.2d 1200, 1201 (9th Cir. 1975). “Evidence to establish intent could take
many forms, including, but not limited to, proof that the beneficiary has been

                                         8
   Case: 09-40921       Document: 00511196558   Page: 9   Date Filed: 08/06/2010

                                   No. 09-40921

listed as the petitioner’s spouse on insurance policies, property leases, income
tax forms, or bank accounts; and testimony or other evidence regarding
courtship, wedding ceremony, shared residence, and experiences.” Laureano, 19
I&N Dec. at 2 (citation omitted). The USCIS is permitted to consider conduct
after the marriage, but “only to the extent that it bears upon their subjective
state of mind at the time they were married.” Bark, 511 F.2d at 1202 (citation
omitted). Brown and Chheang argue that the district court’s grant of summary
judgment was erroneous because the USCIS based its denial solely on their
subsequent separation.
      The USCIS’s determination on this issue was neither arbitrary and
capricious nor unsupported by substantial evidence. As noted by the district
court, the lack of transaction history for their joint checking account, lack of
cohabitation starting approximately two months after their marriage, and lack
of any evidence supporting an attempt to sustain their marriage once their very
brief cohabitation ended, supports the reasonableness of the USCIS’s conclusion
that Brown and Chheang’s marriage was fictitious from its inception. Because
the USCIS’s finding that Brown and Chheang’s marriage was a sham was not
arbitrary and capricious and was supported by substantial evidence, we will not
disturb its decision.
                                IV. CONCLUSION
      The district court correctly found that the USCIS did not act arbitrarily
and capriciously by denying Brown’s petition on either of its alternative grounds,
and correctly found that both decisions were supported by substantial evidence.
We therefore affirm the district court’s grant of summary judgment in favor of
the Government.
      AFFIRMED.




                                         9